Title: From James Madison to Anthony Morris, 5 May 1813
From: Madison, James
To: Morris, Anthony


Dear Sir
May 5. 1813
The decision of Adml. Warren shuts the door to the destination which my proposal to you had in view. I regret it the more, as the other Stations are provided for, and would besides be inelegible probably to yourself. Would a confidential service for a time at Cadiz, in an informal character be acceptable to you? The service is of an important nature, and implies a respectable though unaccredited & in some respects unavowed agent. The allowance will be at the rate of upwards of $3000. It will be agreeable to know your determination as soon as convenient; and proper that this communication should rest with yourself for the present. Should the service in question be accepted, a trip hither will be necessary & the earlier the better, as will be your departure for Cadiz. Accept my friendly respects
James Madison
